201 F.2d 202
MORGANv.SANTUCCI et al.
No. 11381.
United States Court of Appeals District of Columbia Circuit.
Decided December 11, 1952.

John T. Bonner, Washington, D. C., for appellant.
Harry L. Ryan, Jr., Washington, D. C., for appellees.
Before CLARK, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the United States District Court for the District of Columbia, imposing damages upon the appellant, the seller of certain real property, in a suit by the purchasers for breach of contract and misrepresentation. Appellant's assignments of error with respect to the content of the trial court's instructions to the jury appear to us to be without merit: the charge taken as a whole was a fair and adequate statement of the applicable law, as found in Lester v. Superior Motor Car Co., 1941, 73 App.D.C. 171, 117 F.2d 780. See also Darnell v. Darnell, 91 U.S.App.D.C. ___, 200 F.2d 747; Stein v. Treger, 1950, 86 U.S.App. D.C. 400, 182 F.2d 696. The jury's verdict was based on sufficient evidence. Accordingly, the judgment of the District Court will be


2
Affirmed.